Citation Nr: 1446256	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to higher disability ratings for the Veteran's low back disability, rated at 10 percent prior to April 25, 2012, and 40 percent thereafter for impairment of the lumbar spine; 20 percent from April 25, 2012, for sciatica involving the right lower extremity; and 20 percent from April 25, 2012, for sciatica involving the left lower extremity.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this appeal for additional development, most recently in March 2014.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to April 25, 2012, forward flexion of the lumbar spine was not limited to 60 degrees or less; the combined range of motion was greater than 120 degrees, and neither guarding, spasm, abnormal gait, abnormal spinal contour, or neurological impairment was present.  

2.  From April 25, 2012, the low back disability has been manifested by limitation of motion of the lumbar spine; ankylosis of the lumbar spine has not been present, and the associated neurological impairment has not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve than moderate incomplete paralysis of the sciatic nerve of either lower extremity.

3.  The low back disability has not been productive of incapacitating episodes necessitating bed rest prescribed by a physician.  


CONCLUSION OF LAW

The Veteran's low back disability does not warrant more than a 10 percent rating prior to April 25, 2012, and 40 percent thereafter for impairment of the lumbar spine; a compensable rating prior to April 25, 2012, for neurological impairment in either lower extremity; a rating in excess of 20 percent from April 25, 2012, for sciatica involving the right lower extremity; or a rating in excess of 20 percent from April 25, 2012, for sciatica involving the left lower extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243; § 4.124, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in February 2008, prior to the initial adjudication of the claim.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of his disability, most recently in 2014.  The examination records report all findings necessary to rate the impairment of the lumbar spine and sciatica.  Additionally, the Veteran has not asserted, and the evidence of record does not show, that the impairment of the lumbar spine or sciatica has increased significantly in severity since that examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014). 

Under the criteria governing disabilities of the lumbar spine, lumbosacral strain is evaluated either under the General Rating Formula (Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  The Formula provides an evaluation of 20 percent if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Formula also provides for a separate rating for any associated neurologic impairment.

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides for a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating disability of the sciatic nerve are set forth under Diagnostic Code 8520.  38 C.F.R. § 4.124.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and a negative finding thereof), this rating is not applicable.  The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings. 

A December 2009 VA examination record reveals the Veteran's history of mild daily low back pain that radiated to the mid-spine with certain twisting or bending movements.  He reported that the radiating pain lasted "seconds."  He also reported morning stiffness in the low back and indicated that he had difficulty lifting the trash and groceries or sweeping.  He denied numbness, paresthesia, weakness, falls, unsteadiness, fatigue, spasm, and flare-ups.  There were no incapacitating episodes.  He reported use of a cane and brace and indicated that he could walk further than one-quarter mile but less than one mile.  Examination revealed normal posture, gait, and spinal curvature, and there was no ankylosis, spasm, atrophy, guarding, tenderness, or weakness.  Motor strength was 5/5, muscle tone was normal, sensation was intact, and reflexes were normal.  Range of motion testing revealed forward flexion to 10 degrees, extension to 0 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  There was pain with motion, to include after repetition, but no additional limitation of motion.  A Lasegue's sign was positive.  The examiner explained that the Veteran had superficial tenderness, complaining of severe pain with light palpation, simulated rotation of the shoulders and hips, and axial loading with no pressure.  The examiner added that the Veteran walked down the hall, sat in a chair, and rose from the chair with no problems or signs of pain and only became stiff during the examination, wherein he was unable to bend.  The examiner found the reported range of motion and exam results were unreliable due to nonorganic signs and movement made during casual activity.  The Veteran was working, and the examiner found there was no significant effect on occupational functioning.  

A December 2009 VA treatment record reveals the Veteran's history of only being able to walk one-half of a block.  Examination showed decreased range of motion, normal reflexes, negative straight leg raise, and normal strength.  

A February 2010 electromyography (EMG) report reveals the Veteran's history of low back pain radiating to the hips that was aggravated by walking or cold.  Sensation, reflex, and motor functioning were normal.  Testing revealed no electrodiagnostic evidence of lumbosacral radiculopathy on either side or peripheral neuropathy.  A March 2010 VA treatment record reveals the Veteran's history of low back pain radiating down the right leg to the knee.  Examination revealed pain with straight leg raise.  A May 2010 VA treatment record indicates that the Veteran was ambulatory without limp/foot drag and was able to change positions from sitting to standing without difficulty.  He reported increased pain and stiffness and indicated that it, "kind of feels like it wants to go in a spasm."  An October 2010 VA treatment record reveals the Veteran's history of chronic back pain lateral to the spine on the right which travelled down the buttocks and lateral thigh and which was not accompanied by weakness or numbness.  A December 2010 VA treatment record reveals the Veteran's history of moving slowly due to pain and having difficulty bending over to tie shoes and perform other activities of daily living.  The Veteran reported that he was unable to do lawn work or odd jobs around the house due to pain.  Examination revealed that range of motion was decreased at hip flexion, strength was diminished with hip flexion and knee extension, deep tendon reflexes were 2+, and straight leg raise was negative.  

A November 2011 VA treatment record indicates that the Veteran had normal strength and sensation.  A December 2011 VA treatment record reveals the Veteran's history of radicular back pain down the right lower extremity and intermittent spasm.  Examination revealed a positive straight leg raise on the right and intact reflexes.  

An April 2012 VA examination record reveals the Veteran's history of chronic strain and spasm associated with intermittent severe right lower extremity pain, moderate bilateral paresthesia, and moderate numbness.  The Veteran reported that the spasm caused weakness and indicated that he was unable to stand to even brush his teeth.  Examination revealed forward flexion to 10 degrees, extension to 10 degrees, lateral rotation to 10 degrees bilaterally, and lateral flexion to 10 degrees bilaterally.  There was pain with motion but no additional limitation after repetition.  The examiner noted that the Veteran had severe muscle spasm that significantly limited the Veteran's ability to perform normal range of motion.  The spasm did not result in abnormal gait or spinal contour, however.  Motor strength was full.  Reflexes were 1+ in the right knee and ankles and 2+ in the left knee.  Sensation was normal except in the toes where it was diminished.  Straight leg raise was negative.  The record indicates that the Veteran did not have incapacitating episodes or radiculopathy, and the low back disability had no impact on occupational functioning.  

A May 2012 VA treatment record reveals the Veteran's history of 8/10 back pain for which he took Vicodin at night.  Straight leg raise was negative.  The record notes that the Veteran had difficulty bending to touch toes and limited rotation at the hips.  An August 2012 VA treatment record reveals that the Veteran had a positive straight leg raise.  A December 2012 VA treatment record reveals that straight leg raise was negative.  The record indicates that the Veteran limped and reported a history of radicular pain for one week.  He denied falls.  

An October 2013 VA physical therapy record reveals the Veteran's history of radicular pain to the calves.  The Veteran indicated that he had difficulty putting on socks and shoes and retrieving items from the ground.  The examiner found the thoracolumbar limitations were likely due to self-imposed restrictions.  Muscle guarding was found throughout the exam, and there were spasms in the right paraspinal muscles.  The examiner found the Veteran's weakness in the legs may be of myotomal origin or due to weakness from limited use.  Straight leg raise was positive.  The record indicates that the Veteran's range of motion was "<10 percent" due to pain.  Muscle strength was at least 4/5 throughout.  

A March 2014 VA examination record reveals the Veteran's history of severe pain and spasm.  He reported that he could only walk 10-20 feet due to back pain, spasm, and fatigue.  The Veteran indicated that the back pain radiated down his legs.  The Veteran also reported experiencing flare-ups 2-3 times a week, each lasting 10 minutes.  He reported an inability to bend the back during a flare-up-up due to pain, spasm, and stiffness.  Range of motion testing revealed forward flexion to 5 degrees, extension to 5 degrees, lateral flexion to 0 degrees bilaterally, right lateral rotation to 15 degrees, and left lateral rotation to 5 degrees.  There was pain with motion, and repetitive use testing was not performed due to pain.  There were spasm and guarding, and the spasm was severe enough to result in abnormal gait or spinal contour.  Motor strength was 5/5 except the right knee and hips where it was 4/5 and left knee where it was 3/5.  There was no atrophy.  Deep tendon reflexes were absent in the ankle, 1+ at the right knee, and 2+ at the left knee.  Sensation was absent to light touch.  The examiner determined that the "global numbness of lower extremity" was not consistent with radiculopathy but due to an as yet undiagnosed condition unrelated to lumbar spine.  Straight leg raise was positive.  There was no ankylosis, radiculopathy, or intervertebral disc syndrome.  The examiner diagnosed strain and sciatica.  The examiner found pain, weakness, and fatigability limit the Veteran's functional ability, more so during a flare, and estimated the impairment as limitation to 5 degrees in all planes of motion, based on exam and history.  The examiner found there was functional limitation on physical employment and sedentary employment because the Veteran was unable to sit or stand for more than 15-20 minutes without changing position, unable to walk more than 10-20 feet, and unable to lift more than 10 pounds.  The examiner also noted that the Veteran was unable to type due to a non-service connected carpal tunnel syndrome.

Prior to April 25, 2012

A disability rating greater than 10 percent is not warranted at any point prior to April 25, 2012, because the evidence does not show limitation of forward flexion to 60 degrees or less, combined range of motion limited to 120 degrees or less, guarding, or muscle spasm - the Veteran only reported feeling like the back might spasm and examinations revealed negative findings as to spasm.  Furthermore, there is no evidence of flare-ups during this period, and gait and spinal contour were consistently normal.  Although the Veteran was noted to have flexion limited to 10 degrees and combined range of motion limited to 70 degrees during the 2009 VA examination, which would warrant a higher rating, the examiner determined the range of motion test results were unreliable.  The Board finds the examiner's determination is highly probative as it is based on a thorough explanation that is consistent with the Veteran's then history as to the nature of his functional impairment.  The Board has considered the DeLuca factors and the evidence of pain on use.  The Veteran has already been compensated for the reported pain on use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that the December 2010 treatment record indicates that the Veteran maintained the ability to bend over to tie his shoes, even though it was "difficult," which indicates significant range of flexion.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating during this period.  Although the record notes a history of radicular pain, there is no objective evidence of neurological deficit:  an EMG was normal, motor and sensory tests were normal, and reflexes were normal.  The Board finds the objective medical findings are more probative than the Veteran's subjective histories of radicular pain.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment or a higher rating based on incapacitating episodes prior to April 25, 2012.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

From April 25, 2012

The Veteran is not entitled to a schedular rating greater than 40 from April 25, 2012, for impairment of the lumbar spine because the evidence does not include any evidence indicative of unfavorable ankylosis:  the record reveals negative findings of ankylosis and no histories of functional limitation approximating unfavorable ankylosis.  Although the Veteran has reported inability to bend during flare-ups, there is no evidence of inability to rotate or extend, and the flare-ups only render the Veteran unable to forward flex for a maximum of 30 minutes per week.  The Veteran is otherwise able to forward flex the spine.  Moreover, there is no evidence, to include history, of difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Thus, the Board finds the condition does not approximate unfavorable ankylosis of the thoracolumbar spine.  

The Board has considered whether there is any other schedular basis to assign a higher rating during this period but finds none is warranted because there is no evidence, to include allegation, of incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

The Board has also considered whether a higher rating is warranted for the Veteran's sciatica.  The Board acknowledges that the Veteran has reported radicular pain and numbness and that there is evidence of lower extremity weakness and impaired reflex at the right knee and absent reflex at the ankles.  The record does not suggest that these symptoms more nearly approximate moderately severe incomplete paralysis than moderate incomplete paralysis, however.  The record does not include any objective findings of radiculopathy, and examiners have determined the Veteran does not have radiculopathy.  Additionally, the Veteran is consistently determined to have strength of at least 3/5 throughout the lower extremities with no evidence of atrophy, and the Veteran never reports falls or loss of balance/unsteadiness due to the sciatica.  Furthermore, although the Veteran is noted to have numbness during the 2014 examination, the examiner determined the numbness was unrelated to the lumbar spine disability, and previous testing generally showed normal sensation.  Based on the foregoing, a schedular rating higher than 20 percent is not warranted for either lower extremity.

Other Considerations

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's low back disability is manifested by symptoms resulting in limitation of function.  The symptoms, including pain, weakness, and spasm, and associated limitation of motion have been contemplated by the ratings assigned, to include the separate ratings for sciatica, and the rating criteria provide higher ratings for more severe manifestations and impairment.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and that he has been determined to have occupational impairment from his low back disability.  He has not alleged that he is unemployable because of his low back disability, however; instead, he has reported that he stopped working due to symptoms associated with an unrelated condition.  Additionally, although there is evidence of impairment of occupational functioning, there is no other probative evidence of unemployability due to the low back disability.  In the absence of evidence of unemployability, the Board finds that Rice is inapplicable.


ORDER

The Board having determined that the Veteran's low back disability does not warrant more than a 10 percent rating prior to April 25, 2012, and 40 percent thereafter for impairment of the lumbar spine; a compensable rating prior to April 25, 2012, for neurological impairment in either lower extremity; a rating in excess of 20 percent from April 25, 2012, for sciatica involving the right lower extremity; or a rating in excess of 20 percent from April 25, 2012, for sciatica involving the left lower extremity, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


